DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-3, 6-8, 10-12, 14-16 and 19-26 are pending.
Claims 1-3, 6-8, 10-12, 14-16 and 19-26 are rejected.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 2, 2019 was considered by the examiner.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Line 4 of Claim 8 discloses that the alkoxy base is a methoxy base or an ethoxy base.  However, the specification does not provide support for this limitation.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The terms “magnesium base” and “calcium base” in claim 8 are used by the claim to mean an “alkali metal base,” while the accepted meaning is “alkaline earth metal base.” The term is indefinite because the specification does not clearly redefine the term.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 23-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnson et al. (EP 0 019 388).
Johnson et al. disclose preparation of 2-chloro-4-trifluoromethyl phenol and its potassium salt, which is a compound having the claimed formula I, or a salt thereof (see Examples 1-6).   Johnson et al. disclose a composition comprising 2-chloro-4-trifluoromethyl phenol and/or its potassium salt (see Examples 1-6).   Johnson et al. inherently disclose a composition comprising a precipitate of the potassium salt of 2-chloro-4-trifluoromethyl phenol and at least one solvent (see Examples 1-6).   
Claims 1, 6-8, 10, 11 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnson (US 4,262,152).
Johnson discloses preparing 2-chloro-4-trifluoromethyl phenol and its potassium salt comprising the following: 

    PNG
    media_image1.png
    426
    448
    media_image1.png
    Greyscale
.  A mixture comprising the compound of formula (I) is inherently formed, since Johnson discloses that it is understood that some product is formed within several hours of forming the reaction mixture, however, the time period of from 5 hours to 5.5 days, most preferably from 10 to 55 hours is the optimum time period (see column 2, lines 36-44).  Further, a precipitate forms when the reaction mixture is cooled and extracted with toluene, the precipitate and compound of formula (I) are separated from the reaction mixture when the carbon tetrachloride layer is decanted and the 2-chloro-4-trifluorophenol is distilled.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6-8, 10-12, 14-16, 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US 4,262,152) in view of Veracini (US 4,504,689).
Johnson discloses preparing a trifluoromethyl phenol and its corresponding salt comprising adding a chloro-trifluoromethyl substituted compound with an alkali metal or alkaline earth metal hydroxide in the presence of a cosolvent system wherein the free phenol may be isolated by treatment with an acid (see column 2, line 3 to column 3, line 56).  Examples of the hydroxides include sodium hydroxide, potassium hydroxide, calcium hydroxide, magnesium hydroxide and the like (see column 2, lines 30-36).  The cosolvent system includes a dipolar, aprotic solvent and a non-nucleophilic, hydroxylated cosolvent (see column 2, line 46 to column 3, line 54). Although, not preferred non-hindered alcohols such as methanol, ethanol, n-propanol or iso-propanol can be used (see column 2, line 60 to column 3, line 30).   A mixture comprising the compound of formula (I) is inherently formed, since Johnson discloses that it is understood that some product is formed within several hours of forming the reaction mixture, however, the time period of from 5 hours to 5.5 days, most preferably from 10 to 55 hours is the optimum time period (see column 2, lines 36-44).  Further, a precipitate forms when the reaction mixture is cooled and extracted with the nonpolar solvent, toluene.  The precipitate and compound of formula (I) are separated from the reaction mixture when the carbon tetrachloride layer is decanted and the 2- trifluoromethylphenols are distilled (See Examples 1-6).  
Johnson differs from the instant invention in that it is not taught that the reaction mixture further comprises a compound of formula (II) and that it is present in the claimed ratios.  

One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious that the process of Johnson would also form 2-chloro-5-trifluoromethylphenol, a compound of formula (II) in a ratio to compound (I) within the claimed range, since like Veracini, Johnson reacts a halo-substituted benzene with an alkali metal or alkaline earth metal hydroxide in an aprotic solvent (see column 2, line 6 to column 3, line 2).   
Johnson further differs from the instant claim 16 in that it is not required that the process step a) be performed at a temperature below 50°C.  

It has been held that in the case where claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSALYND KEYS whose telephone number is (571)272-0639.  The examiner can normally be reached on M-F 7:00 am-3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/ROSALYND A KEYS/           Primary Examiner, Art Unit 1699